 544DECISIONS OF NATIONAL LABOR RELATIONS BOARDReport because the Trial Examiner found that all the ultimate facts alleged in thecomplaint as violations of the Act were not proven.Had the ultimate facts, asalleged in the complaint,been proven,the preelection statements,introduced as back-ground evidence,would have been material in determining whether Respondent hadbeen motivated to take the actions complained of because of antiunion animus.I find that Foreman Elrod and Assistant Manager Frost,prior to the election, didmake statements to the effect that if the Union won the employees would not belaying around and there would be changes made.Also that Frost,Elrod,and PlantManager McConnell asked some of the employees if they had been approached byunion representatives.I do not find that any of Respondent's representatives ever told an employee thathe would not be able to leave the mine for a drink of water or that rent would haveto be paid by the occupants of company houses if the Union won the election.I find that Plant Manager McConnell did talk to a number of the employeesbefore the election during which conversation he pointed out the.benefits enjoyedby the employees and asked the employees to give the Company a chance.5 In theseconversations McConnell made no threats of reprisal or force or promise of benefits.I do not find that Foreman Elrod told any of the drillers, before the election, thatif the Union won they would have to set up their own drills..In the above findings, ,I have considered the conflicts in the evidence and inherentin the findings is my resolution of what testimony I have credited.(Recommendations omitted from publication.)s Funkhouser Mills had recently been purchased by the Ruberold Company.Southern Stevedoring and Contracting Companyand L.H. Sut-ton and D.L. SandlinSouthern Stevedoring and Contracting Company;Master Ste-vedores Association of Texas and its MembersandJames I.Fagg, Sr.andHouston Maritime Association,Inc. and itsMembers; Galveston Maritime Association,Inc. and its Mem-bers, Parties to the ContractSouthern Stevedoring and Contracting Company; Master Ste-vedores Association of TexasandJames I. Fagg, Jr.Locals Nos. 307,636, 991 and 1273 International Longshoremen'sAssociation,IndependentandD. L. Sandlin and L.H. SuttonSouth Atlantic and Gulf Coast District;Locals Nos. 307,636, 991and 1273 International Longshoremen'sAssociation, Inde-pendentandJames I. Fagg, Sr.and James I. Fagg, Jr.andLocals Nos. 325, 329,341, 440, 704, 814, 851, 872, 1029, 1175, 1180,1214,1224, 1225, 1306,1367,1368, 1391,1610,1723, 1758,1770, and1818, International Longshoremen's Association,Independent;International Longshoremen's.Association,Independent, Par-ties to the Contract.Cases Nos. 23-CA-818, 23-CA-849, 23-CA-860, 23-CA-862, 23-CB-266, 23-CB-267, 23-CB-270, and 23-CB-271.January 25, 1962DECISION AND ORDEROn February26 and September 6, 196,0,respectively,Trial Exam-iner C.W. Whittemore issued his Intermediate Report and Supple-135 NLRB No. 38. SOUTHERN STEVEDORING AND CONTRACTING COMPANY545mental Intermediate Report in the above-entitled proceeding, findingthat Respondent Employers and Respondent labor organizations, ex-cept Respondent Local 991, had engaged in and were engaging incertain unfair labor practices and recommending that they cease anddesist therefrom and take certain affirmative action, as set forth inthe Intermediate and Supplemental Intermediate Reports attachedhereto.The Trial Examiner recommended dismissal of the complaintas to Respondent Local 991.The General Counsel, Respondent Em-ployers, and Respondent labor organizations filed exceptions to theIntermediate and Supplemental Intermediate Reports and supportingbriefs.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Interme-diate and Supplemental Intermediate Reports, the exceptions andbriefs, and the entire record in this proceeding, and hereby adopts thefindings, conclusions, and recommendations of the Trial Examiner tothe extent that they are consistent with what follows hereinafter.1.Respondents are parties to a collective-bargaining agreement,known as the "Deep Sea" contract, which contains provisions respect-ing the hiring of longshoremen for employment.The contract waseffective at times material herein, and its coverage extended to all"Texas Ports."The provisions respecting the hiring of longshore-men read, in pertinent part, as follows :The First Parties [the employers] will employ to perform [sic]all longshore work as defined in Rule 1 of this agreement the labornecessary therefor through hiring halls operated and adminis-tered by the local unions hereinbefore designated.The term "hir-ing halls," as -used herein, shall include all employment places.And,Said local unions agree to provide such hiring halls and to main-tain and operate them open to any person seeking employment aslongshoremen irrespective of union affiliation, .. .And,It is agreed that in the operation of such hiring halls and in theselection of men for employment the Second Parties (the Unions)will not knowingly or intentionally engage in any discriminatorypractice of any kind which are prohibited by the "Labor Manage-ment Relations Act of 1947."The Trial Examiner, relying upon the Board's decision inHoustonMaritime Association, Inc., et al.,NLRB 389, which involved inall essential and substantive respects the identical contract terms as634449-62-vol. 135-36 546DECISIONS OF NATIONAL LABOR RELATIONS BOARDabove set forth, and upon the Board's decision inMountain PacificChapter of the Association General Contractors, Inc., et at.,119 NLRB883, found the contract's hiring hall provision unlawful.The TrialExaminer further found that by entering into and maintaining thecontract containing unlawful hiring provisions, Respondents South-ern Stevedoring and Contracting Company and Master StevedoresAssociation of Texas, and Respondent South Atlantic and Gulf CoastDistrict, and Locals 307, 636, and 1273, International Longshoremen'sAssociation, Independent, violated Sections 8 (a) (1) and (3) and8(b) (1) (A) and (2) of the Act, respectively.We do not adopt thesefindings and conclusions of the Trial Examiner.Subsequent to the Trial Examiner's issuance of his Intermediateand Supplemental Intermediate Reports, the United States SupremeCourt, on April 17, 1961, handed down a decision inLocal 3571whichnow controls the disposition of this issue.Thus inLocal 357,the Board had'held a hiring hall contract to beunlawfulper sebecause it did not contain certain safeguards set forthby the Board in itsMountain Pacific 2decision,supra.The SupremeCourt, however, noting that the hiring hall provisions of the contractexpressly stated that employees were to be dispatched for employmenton the basis of seniority, and that seniority was to be attained "irre-spective of whether such employee is or is not a member of the Union,"held the contract in question not unlawfulper se.The Court said,"But surely discrimination cannot be inferred from the face of theinstrument when the instrument specifically provides that there will beno discrimination . . . ," (345 U.S. at 675) and, "We cannot assumethat a union conducts its operation in violation of law or that theparties to this contract did not intend to adhere to its express lan-guage." (345 U.S. at 676.)The Court, referring to the nondiscrimina-tory language of the agreement, then said, ". . . the Board is confinedto determine whether discrimination has in fact been practiced." (345U.S. at 667.)Upon consideration of the contract now before us in the frameworkof the decision of the Supreme Court in theLocal 357case, we holdthe hiring hall provisions of the contract to be lawful on their face.The contract expressly states that the hiring hall shall be maintainedand operated by the unions "irrespective of union affiliation" of anyperson seeking employment as a longshoreman, and that, in the selec-tion of men for employment, the unions "will not knowingly or inten-tionally engage in any discriminatory practices . . . ." Such languageis sufficiently like the language which the Supreme Court had before'Local357,International Brotherhood of Teamsters,etc. (Loa Angeles-SeattleMotorEmpre88)v.N.L.R B.,365 U.S. 667.2119 NLRB 883, at 897. SOUTHERN STEVEDORING AND CONTRACTING COMPANY5547it in theLocal 357case, so as to compel the finding that the hiring hallarrangement herein is lawful on its face.2.We turn now to consideration of the provisions of Respondents'contract respecting gang foremen which read as follows :The Master Stevedores Association of Texas shall have theright to name men as foremen. The locals to submit a list ofgang foremen who are qualified, in the opinion of the local,to the . . . Association, from which list the . . . Association toname gang foremen. The Locals to submit . . . lists containingnot less than (3) times the number of men required for gangforemen.... Association . . . shall have the right to delete names fromthe lists submitted . . . , and substitute other men from lists sub-mitted by the Locals. If the Locals fail to . . . furnish the listswithin . . . (15) days, then the Stevedores shall have the rightto name as gang foremen any man from the gang.There shall be only one gang foreman to each working whip.[Sic] Gang foreman to have supervision of placement of all menin the gang subject to supervision and approval of the walkingforeman.3These provisions, known as rule 6, are identical to provisions found bythe Board to be unlawfulper sein theHouston Maritimedecision,supra.InHouston Maritime,the Board found that such provisionsresulted in the delegation by the employers to the unions of unilateralcontrol over the selection of individuals for positions of gang fore-men; and that, because the gang foremen were supervisors subject tothe control of the unions, the granting to such gang foremen of theauthority to hire longshoremen was an abdication by the employers ofhiring authority to the unions.The Board therefore held that becausethe contract did not include the so-calledMountain Pacificsafeguardsthe gang foremen provisions of that contract were unlawful. The TrialExaminer here, following theHouston Maritimeprecedent, found thatRespondents had violated the Act by entering into and maintaining anagreement containing rule 6.In theNews Syndicatecase,4 also decided- on April 17, 1961, theSupreme Court had before it a contract which provided that "mail-room superintendents, foremen, and assistant foremen must be mem-bers of t h e union and that the foremen would do the hiring." The con-tract further provided that "the General Laws of the ... Union ...not in conflict with this contract or with federal or state laws shall gov-ern . . . ," and "The union shall not discipline the foremen for carry-ing out the instructions of the publishers ...... and that foremen `shallsAccording to the evidence,"walking foremen"are hired by the employers.4 N.L R B. v. NewsSyndicate Company,Ino., etat,365 U.S. 695. 548DECISIONS OF NATIONAL LABOR RELATIONS BOARDCourt reversed the Board's holding that this contract was an unlaw-ful delegation of hiring authority to the union, and, thus, an unlawfulclosed shop and preferential hiring system.The Court said : "... thecontract on its face is not unlawful even though the foremen-who,are union members-do the hiring," and the contract's provision "makethe foremen `solely [sic] the employers' agents,' as the Court of Ap-peals concluded.", (365 U.S. at 699.)The provisions of rule 6 of the contract now before us, when con-sidered in the light of this decision of the Supreme Court, can no longerbe said to be unlawful on their face. Respondent Employers have theright to select foremen from a list submitted by the RespondentUnions, and the right to reject the names of those submitted which arenot desired.The foremen thus chosen have, the authority to hire; butthis authority is subject to the supervision and approval of the "walk-ing foreman," a representative of, and hired by, Respondent Employ-ers.Thus, the foremen appear to be the "agents" of Respondent Em-ployers within the meaning of that term in the Supreme Court's rulingin theNews Syndicatecase.Moreover, as rule 6, in the context of thewhole contract, is a part of the contract's hiring hall system, it toocomes within the language which expressly states that hiring shall beon a nondiscriminatory basis.Accordingly, we reverse the Trial Ex-aminer's findings that Respondents violated the Act by entering intoand maintaining an agreement containing rule 6.3.The Trial Examiner found that Respondent Employers,' Re-spondent District, and Respondent Locals 636 and 1273 unlawfullydiscriminated against five longshoremen, who were members of theIBL, when they applied for work at a shapeup in Texas City, Texas.Ben D. Harris, president of Respondent Southern Stevedoring, testi-fied that a few days prior to the Texas City shapeup he had informedJames I. Fagg, Sr., an official of Locals 636 and 704 of InternationalBrotherhood of Longshoremen, and also a member of ILA, that hewanted Fagg to be the walking foreman of the SSRebeccawhen itarrived for loading.Harris told Fagg that the men hired would haveto be ordered from the Respondent Unions because of "orders" Harrishad from "Red" Williams, secretary of Respondent District, that long-shoremen, checkers, and timekeepers had to be "ILA." Fagg would-not accede to this arrangement, advising Harris that previously he hademployed men from both unions.Harris said he knew about that, butcould not do anything but order ILA men. At a subsequent meetingin Galveston in Harris' office, Fagg offered to have the hiring on a50-50 basis.Harris agreed, provided the Respondent Unions woulds The Trial Examiner's conclusion that Respondent Master Stevedores Association ofTexas unlawfully discriminated against members of the IBL was based on his conclusionthat the master contract,to which the Association was a party,was unlawfulper se.Unlike the Trial Examiner,we have found the contract to be legal;and, since theRespondent Master Stevedores did not actually engage in the hiring of longshoremen, weand no discriminatory activity as to them. SOUTHERN STEVEDORING AND CONTRACTING COMPANY549agree.The Respondent Unions would not agree, demanding all jobs.Harris then returned to his original position that all men would haveto be ILA. Harris thereafter called the ILA representative at TexasCity and advised him he wanted men for the SSRebecca.On the day theRebeccadocked, several officials of RespondentUnions gathered at a vacant lot in Texas City and then went to thedock to shape up for hiring. Appearing at the shapeup were some 40to 50 members of the IBL.6 Out of more than 200 hires on the 3 ves-sels, only 2 or 3 IBL men received employment. One of these was hiredby a foreman friend for a few days' work. Another was not hired asan IBL member but had been referred by the Carpenters Union ofwhich he was also a member.We find on the above facts that, entirely apart from the provisions,of the hiring agreement, discrimination has been practiced by theRespondent District and Respondent Locals 636 and 1273 and, throughits acquiescence, by the Respondent Southern Stevedoring and Con-tracting Company.The demand of "Red" Williams that all men beILA was tantamount to a demand for a closed shop.Harris yieldedto this demand and the discriminatory shapeup followed.The TrialExaminer found, specifically, that James I. Fagg, Sr., James I. Fagg,Jr., David L. Sandlin, Louis Sandejas, and Robert Morales were dis-criminatorily refused employment by Respondent District and Locals636 and 1273 and by Respondent Southern Stevedoring and Contract-ing Company.We concur, and find the discriminatory activity bythe Company to be in violation of Section 8 (a) (1) and (3) of theAct, and that of the District and locals to be in violation of Section8(b) (1) (A) and (2).4.The Trial Examiner found a further violation of the Act stem-ming from the language of a seniority resolution passed by RespondentLocal 1273, ILA, which amended Local 1273's constitution.The reso-lution read as follows :BE IT RESOLVED that the following seniroity [sic] plan be adoptedand placed in the local constitution of I.L.A. Local Union No.1273, as an amendment thereto in the manner as provided in suchlocal constitution, to wit :All union and non-union men working through the hiring hallof Local No. 1273 be classified and have the following seniroity[sic] rights :Class A. shall include all men who were members of I.L.A. LocalNo. 1273, as of January 1, 1959 and all non-union men who on thatdate possess the qualifications for a vacancy in Class A. as herein-after set out andwithout discrimination between union and non-The same general pattern was followed respecting two other vessels loaded by Re-spondent Southern Stevedoring subsequent to the docking of theRebecca. 550DECISIONSOF NATIONAL LABORRELATIONS BOARDprescribed by the National Labor Relations Boardin theMountain Pacificcase.[Emphasis supplied.]To qualify for a vacancy in Class A. a man must have had nine(9) years and more experience at longshore work on the Houstonwaterfront through the hiring hall operated by Local 1273 andmust have worked at least ninety (90) days of cotton time andmust have worked seven hundred (700) hours per year during thetwo years prior to the date such person is being considered forclassification hereunder.This to apply to Union and non-unionmen alike and without discrimination as hereinbefore provided.The quota for Class A. shall not exceed 500 men.The resolution also provides for categories B, C, and D based on vary-ing degrees of experience on the Houston waterfront obtained throughthe hiring hall of Respondent Local 1273.We agree with the Trial Examiner's conclusion as to the resolution,because, while the provisions of the resolution expressly state that theyare to be applied "without discrimination between union and non-union men," the requirements for class A seniority ratings are clearlyat variance with the disclaimer. It is quite clear that all union mem-bers are to be included in class A without any qualifying requirementsor standards other than ILA membership on January 1, 1959. It isequally clear that nonunion men can qualify for a "vacancy" in class Aonly by meeting the stringent conditions described in the resolution.This being true, the provisions respecting class A seniority necessarilyare discriminatory against nonunion men.We do not consider the Supreme Court's decision inLocal 357,supra,to be controlling in the circumstances. In that case, the sen-iority clause was a part of the hiring hall provisions of a contract whichwere found to be lawful. Specifically, the relevant provision inLocal357stated : "Seniority rating . . . shall begin with . . . three monthsservice . . . , irrespective of whether such employee is or is not amember of the Union." This language made the condition of serviceapplicable to union and nonunion men alike.Local 357 does not,therefore, address itself to Respondent Local 1273's "experience" re-quirement for class A seniority, which requirement applied to non-union men only.Accordingly, we hold that Respondent Local. 1273 violated Section8 (b) (1) (A) and (2) of the Act by putting into effect a discriminatoryseniority requirement in the operation of its exclusive hiring hall, andthereby at least attempted to cause Respondent Employers to dis-criminate against nonunion men in violation of Section 8(a) (3) ofthe Act.'7In the absence of evidence either that Respondent Employers were aware of or agreedto these seniority provisions,or that any particular fob applicants were discriminated. SOUTHERN STEVEDORING AND CONTRACTING COMPANY5515.The Trial Examiner found that Respondent Locals 636 and 1273unlawfully exacted from employees a percentage of their pay bymeans of authorization cards which authorized the payment of a per-centage of an employee's wages to these locals, and which designatedthe locals as the collective-bargaining representatives of the employees.Unlike the Trial Examiner, however, we find, on the record beforeus, that the use of such cards does not constitute a violation of the Actbecause the record does not show by a preponderance of the evidencethat employees were required to sign the cards as a condition of theiremployment.6.The Trial Examiner found that Respondent Local 307 violatedSection 8(b) (1) (A) and (2) of the Act because of its participationin the hiring hall agreement which he found to be unlawful.He alsofound however, that none of the responsible officials of Local 307participated in the Texas City shapeup. In the absence of such par-ticipation, and because we have found the hiring hall agreement to belawful, we shall order the dismissal of the allegations of the complaintas to Respondent Local 307.ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that :A. The Respondent, Southern Stevedoring and Contracting Com-pany, Galveston, Texas, its officers, agents, successors, and assigns,shall :1.Cease and desist from :(a)Encouraging membership in Locals Nos. 636 and 1273, Inter-national Longshoremen's Association, Independent, and South Atlan-tic and Gulf Coast District, International Longshoremen's Associa-tion, Independent, by giving preference to applicants for employmentto members of said labor organizations.(b)Discriminating with regard to hire against James I. Fagg, Sr.,James I. Fagg, Jr., David L. Sandlin, Louis Sandejas, and RobertMorales because of their nonmembership in Locals Nos. 636 or 1273,International Longshoremen's Association, Independent.(c) In any other manner interfering with, restraining, or coercingemployees- or applicants for employment in the exercise of rightsguaranteed in Section 7 of the Act. ; .2.Take the following, affirmative action which the Board finds willeffectuate the policies of the Act.(a)Notify James I. Fagg, Sr., James I. Fagg, Jr., David L.Sandlin, Louis Sandejas, and Robert Morales, in writing, that it willagainst in the shapeup pursuant to such provisions,we do not adopt the TrialExaminer'sfinding that an actual violation of Section 8(a) (3) and(1) of the Actresulted in thisinstance. 552DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot discriminate against them in regard to hire because of their non-membership in Locals Nos. 636 or 1273, International Longshore-men's Association, Independent.(b)Preserve and, upon request, make available to the Board orits agents, for examination and copying, all payroll records, socialsecurity payment records, timecards, personnel records and reports,and all other records necessary to analyze the amounts of backpayand other moneys due and the rights of employment under the termsset out in the section, of the Intermediate Report entitled "TheRemedy."(c)Post at its offices in Houston and Galveston, Texas, and otherplaces of business in the ports of Houston, Galveston, Texas City,and vicinity, copies of the notice attached hereto marked "AppendixA." 8 Copies of said notice, to be furnished by the Regional Directorfor the Twenty-third Region, shall, after being duly signed by a repre-sentative of the Employer, be posted by it immediately upon receiptthereof, and be maintained for 60 consecutive days thereafter, in con-spicuous places, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken by the Employerto insure that said notices are not altered, defaced, or covered by anyother material.(d)Post at the same places and under the same conditions as setforth in (c) above, as soon as they are forwarded by the RegionalDirector, copies of the Respondent Unions' notice herein marked"Appendix B." 9(e)Mail to the Regional Director for the Twenty-third Regionsigned copies of the notices attached hereto marked "Appendix A"for posting by the Respondent Locals Nos. 636 and 1273, ILA, andRespondent South Atlantic and Gulf Coast District, ILA, at theirrespective offices, hiring halls, and meeting halls.Copies of saidnotice, to be furnished by the Regional Director, shall, after beingduly signed by representatives of the Employer, be forthwith re-turned to the said Regional Director.(f)Notify the Regional Director for the Twenty-third Region, inwriting, within 10 days from the date of this Order, what steps havebeen taken to comply herewith.B. The Respondent, Locals 636 and 1273, International Longshore-men's Association, Independent, and the Respondent, South Atlanticand Gulf Coast District, International Longshoremen's Association,Independent, their officers, agents, representatives, successors, andassigns, shall :8In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."0 See footnote8, supra. SOUTHERN STEVEDORING AND CONTRACTING COMPANY5531.Cease and desist from :(a)Causing or attempting to cause Southern Stevedoring and Con-tracting Company, or any other employer, to deny employment toJames I. Fagg, Sr., James I. Fagg, Jr., David L. Sandlin, LouisSandejas, and Robert Morales, or any other members of InternationalBrotherhood of Longshoremen, AFL-CIO, or to any other applicantfor employment, in violation of Section 8(a) (3) of the Act, or other-wise to discriminate against them because they are not members ofRespondent Locals 636 or 1273.(b) In any other manner restraining or coercing employees orapplicants for employment with Southern Stevedoring and Contract-ing Company, or any other employer, in the exercise of the rightsguaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Notify Southern Stevedoring and Contracting Company, inwriting, with copies to James I. Fagg, Sr., James I. Fagg, Jr., DavidL. Sandlin, Louis Sandejas, and Robert Morales, that RespondentSouth Atlantic and Gulf Coast District and Locals Nos. 636 and 1273have no objection to the employment of the named individuals bySouthern Stevedoring and Contracting Company based on their non-membership in the Respondent Locals Nos. 636 and 1273.(b)Preserve and, upon request, make available to the Board orits agents, for examination and copying, all records and reports neces-sary to analyze the amounts of backpay due and other moneys due,and the rights of employment under the terms of this Order.(c)Post at their respective offices, hiring halls, and meeting halls,copies of the notice attached hereto marked "Appendix B." Copiesof said notice, to be furnished by the Regional Director for theTwenty-third Region, shall, after being duly signed by representativesof Respondent South Atlantic and Gulf Coast District and LocalsNos. 636 and 1273, be posted by them immediately upon receipt thereof,and be maintained by them for a period of 60 consecutive days there-after, in conspicuous places, including all places where notices to mem-bers and to other persons using the hiring halls of South Altantic andGulf Coast District and Locals Nos. 636 and 1273 are customarilyposted.Reasonable steps shall be taken to insure that said notices arenot altered, defaced, or covered by any other material.(d)Post at the same places and under the same conditions as setforth in (c) above, as soon as they, are forwarded by the RegionalDirector, copies of the Respondent Employer's notice herein marked"Appendix A."(e)Mail to the Regional Director for the Twenty-third Regionsigned copies of the notice attached hereto marked "Appendix B" for 554DECISIONS OF NATIONAL LABOR RELATIONS BOARDposting by the Respondent Employer. Copies of said notice, to befurnished by the Regional Director, shall, after being duly signed bya representative of Respondent South Atlantic and Gulf Coast Dis-trict and Locals Nos. 636 and 1273, be forthwith returned to the Re-gional Director.(f)Notify the Regional Director for the Twenty-third Region, inwriting, within 10 days from the date of this Order, what steps havebeen taken to comply herewith.C. The Respondent, Southern Stevedoring and Contracting Com-pany, its officers, agents, successors and assigns; the Respondent,Locals Nos. 636 and 1273, International Longshoremen's Association,Independent, and Respondent, South Atlantic and Gulf Coast Dis-trict, International Longshoremen's Association, Independent, theirofficers, representatives, agents, successors, and assigns, shall jointlyand severally make whole James I. Fagg, Sr., James I. Fagg, Jr.,David L. Sandlin, Louis Sandejas, and Robert Morales for any loss ofpay they may have suffered by reason of the discrimination againstthem in the manner and to the extent set forth in the section of theIntermediate Report entitled "The Remedy."D. The Respondent Local 1273, International Longshoremen's As-sociation, Independent, its officers, agents, representatives, successors,and assigns, shall :1.Cease and desist from maintaining or giving effect to, in theoperation of its exclusive hiring hall with any employer, any arrange-ment which gives preference in seniority for hiring purposes to itsmembers as against nonmembers.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Post at its office, hiring hall, and meeting hall, copies of thenotice attached hereto marked "Appendix C." 10 Copies of said notice,to be furnished by the Regional Director for the Twenty-third Region,shall, after being duly signed by representatives of Respondent LocalNo. 1273, be posted by it immediately upon receipt thereof, and bemaintained by it for a period of 60 consecutive days thereafter, inconspicuous places, including all places where notices to to membersand to other persons using the hiring hall of Local No. 1273 are cus-tomarily posted.Reasonable steps shall be taken to insure that saidnotice is not altered, defaced, or covered by any other material.(b)Notify the Regional Director of the Twenty-third Region, inwriting, within, 10 days from, the date of, this Order, .what steps havebeen taken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and it hereby is, dis-missed insofar as it alleges violations of the Act not found herein.10 See footnote8, supra. SOUTHERN STEVEDORING AND CONTRACTING COMPANY555MEMBER FANNING concurring and dissenting in part:I agree with majority's conclusion that the exclusive hiring hall ad-ministered by Respondent ILA and its respective locals, named in-the complaint, was not unlawful on its face in view of the SupremeCourt's decision inLocal 357, supra.I also agree with the remainingfindings and conclusions of the majority, except that portion of thedecision which finds unlawful discrimination against five members ofIBL, James I. Fagg, Sr., James I. Fagg, Jr., David L. Sandlin, LouisSandejas, and Robert Morales. In my opinion, the evidence is in-sufficient to support such a finding with respect to these individuals.In the first place, as the hiring hall contract between the ILA and theRespondent Employers was exclusive and concededly lawful, Respond-ent Unions could lawfully insist that longshoremen hired at TexasCity on and after October 20, 1958, "be ordered only from the ILA."Certainly, such a demand is not "tantamount to a demand for a closedshop." If it were, the contract requiring exclusive referral from theILA would be unlawful on its face.While the majority points to thefact that 40 to 50 members of the IBL appeared at the shapeup andwere not hired, no evidence is recited to warrant the conclusion thatthey were the objects of unlawful discrimination. Indeed, the major-ity does not so find.However, the majority concludes that there wasa "discriminatory shapeup" and that the five individuals named abovewere its specific victims.With respect to James I. Fagg, Sr., theTrial Examiner found that he was not hired as a walking foreman(a supervisor) by Southern Stevedoring as a result of the contract re-quiring referral from ILA.With respect to James I. Fagg, Jr., theTrial Examiner found that he had appeared at shapeups on threeoccasions and was not hired.With respect to Louis Sandejas andRobert Morales, they appeared ata singleshapeup on October 20 andwere not hired.With respect to David L. Sandlin, he appeared atseveral shapeups from October 20 without being hired, but was hiredin November.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, notice is hereby given that : /WE WILL NOT encourage membership in Locals Nos. 636 and1273 and South Atlantic and Gulf Coast District, InternationalLongshoremen's Association, Independent, by giving preferencein employment to members of such organizations.WE WILL NOT discriminate against James I. Fagg, Sr.,James I. Fagg, Jr., David L. Sandlin, Louis Sandejas, and 556DECISIONS OF NATIONAL LABOR RELATIONS BOARDRobertMorales because they are not members of said LocalsNos. 636 and 1273, International Longshoremen's Association,Independent.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees or applicants for employment in the ex-ercise of the rights guaranteed in Section 7 of the Act.WE WILL notify James I. Fagg, Sr., James I. Fagg, Jr., DavidL. Sandlin, Louis Sandejas, and Robert Morales, in writing, thatwe will not discriminate against them in regard to hire becauseof their nonmembership in Locals Nos. 636 or 1273, InternationalLongshoremen's Association, Independent.WE WILL make whole James I. Fagg, Sr., James I. Fagg, Jr.,David L. Sandlin, Louis Sandejas, and Robert Morales for anyloss of pay they may have suffered because of the discriminationagainst them.All of our employees are free to become or remain, or refrain frombecoming or remaining members of any labor organization, except tothe extent that this right may be affected by an agreement conformingto the applicable provisions of Section 8(a) (3) of the National LaborRelations Act.SOUTHERN STEVEDORING AND CONTRACTING COMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)This noticemust remainposted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's RegionalOffice (650 M & M Building, 1 Main Street, Houston, Texas; tele-phone number, Capitol 2-7201, extension 041) if they have any ques-tion concerning this notice or compliance with its provisions.APPENDIX BNOTICE TOALL MEMBERS OF LOCALS Nos. 636 AND 12733,INTERNATIONALLONGSHOREMEN'SASSOCIATION,INDEPENDENT,AND TO ALL LONG-SHOREMENEMPLOYEDIN THE PORTSOF HOUSTON, GALVESTON, TEXASCITY, AND VICINITYPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT cause or attempt to cause Southern Stevedoringand Contracting Company, or any other employer, to deny em-ployment to James I. Fagg, Sr., James I. Fagg, Jr., David L. SOUTHERN STEVEDORING AND CONTRACTING COMPANY557Sandlin, Louis Sandejas, and Robert Morales, or any othermembers of International Brotherhood of Longshoremen, AFL-CIO, or to any other applicant for employment, in violation ofSection 8(a) (3) of the Act, or otherwise discriminate againstthem because they are not members of Locals Nos. 636 or 1273,International Longshoremen's Association, Independent.WE WILL NOT in any other manner restrain or coerce employeesor applicants for employment with the said Southern Stevedoringand Contracting Company, or any other employer, in the exerciseof the rights guaranteed in Section 7 of the Act.WE WILL notify Southern Stevedoring and Contracting Com-pany and James I. Fagg, Sr., James I. Fagg, Jr., David L.Sandlin, Louis Sandejas, and Robert Morales, that we have noobjection to the employment of the above-named individuals bySouthern Stevedoring and Contracting Company, because of non-membership in Respondent Locals Nos. 636 and 1273, ILA.WE WILL make whole James I. Fagg, Sr., James I. Fagg, Jr.,David L. Sandlin, Louis Sandejas, and Robert Morales for anyloss of pay they may have suffered because of the discriminationagainst them.SOUTH ATLANTIC AND GULF COAST DIs-TRICT,INTERNATIONALLONGSHORE-MEN'S ASSOCIATION, INDEPENDENT,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)LOCAL 636, INTERNATIONAL LONGSHORE-MEN'S ASSOCIATION, INDEPENDENT,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)LOCAL 1273, INTERNATIONAL LONGSHORE-MEN'S ASSOCIATION, INDEPENDENT,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board'sRegionalOffice(650 M & M Building,1 Main Street,Houston, Texas; telephonenumber Capitol 2-7201, extension 041) if they have any question con-cerning this notice or compliance with its provisions.11,CI 1 558°DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX CNOTICE TO ALL MEMBERS OP LOCAL 1273, INTERNATIONALLONGSHOREMEN'S ASSOCIATION,INDEPENDENTPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT maintain or give effect to, in the operation of ourexclusive hiring hall under an exclusive arrangement with anyemployer, any arrangement which gives preference in seniorityfor hiring purposes to our members as against nonmembers.LOCAL 1273, INTERNATIONAL LONGSHORE-MEN'S ASSOCIATION, INDEPENDENT,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's RegionalOffice (650 M & M Building, 1 Main Street, Houston, Texas; telephonenumber Capitol 2-7201, extension 041) if they have any question con-cerning this notice or compliance with its provisions.INTERMEDIATE REPORTSTATEMENT OF THE CASECharges having been duly filed and served; an order consolidating the above-entitled cases; complaints and a notice of hearing thereon having been issued andserved by the General Counsel of the National Labor Relations Board; and answershaving been filed by the above-named Respondents, a hearing involving allegationsof unfair labor practices in violation of Section 8(a)(1), (2), and (3) and8(b)(1)(A) and (2) of the National Labor Relations Act, as amended, was heldin Galveston, Texas, on July 28 and November 17, 18, 19, and 20, 1959, before theduly designated Trial Examiner.At the hearing all parties were represented and were afforded full opportunity tobe heard, to examine and cross-examine witnesses, to introduce evidence pertinent tothe issues, to argue orally, and to file briefs.Argument was waived. Briefs havebeen received from counsel for the Respondents, Southern Stevedoring and MasterStevedores, counsel for Locals 307 1 and 872, and General Counsel.At the conclusion of the hearing ruling was reserved upon several motions to dis-miss the complaint.Disposition of these motions is made by the following findings,conclusions, and recommendations.Upon the entire record of the proceedings, and from his observation of the wit-nesses, the Trial Examiner makes the following:FINDINGS OF FACTI.THE BUSINESS OF ,THE RESPONDENT EMPLOYERSThe Respondents, Southern Stevedoring and Master Stevedores,2 are engaged in thebusiness of soliciting and handling of maritime passengers and cargo into and out1The same counsel also appeared for Local 872, named only as a party to a contractInvolved.2The same counsel also appeared for Houston Maritime and Galveston Maritime, namednot as respondents but parties to a contractInvolved. SOUTHERNSTEVEDORINGAND CONTRACTING COMPANY559of the ports of Houston and Galveston, Texas. Both Respondents are Texas corpo-rations with principal office and place of business in Houston, Texas.Counsel for the Respondent, Southern Stevedoring, concedes that it is engaged incommerce and is subject to the Board's jurisdiction. In earlier cases the Board hasasserted jurisdiction over the Respondent, Master Stevedores(HoustonMaritimeAssociation, Inc., et al.,121 NLRB 389, andGalveston Maritime Association, Inc.,et al.,122 NLRB 692). It appears to be unnecessary to set out m this report alldetails of the commerce allegations and admissions contained in the record.All parties at the hearing in this proceeding conceded, and it is concluded andfound, that the Board has jurisdiction over matters here involved.II.THE LABOR ORGANIZATIONSINVOLVEDThe Respondents,Gulf Coast District3and Locals,ILA, Independent,and Inter-national Brotherhood of Longshoremen,AFL-CIO,are labor organizations withinthe meaning of the Act.III.THE UNFAIRLABOR PRACTICESA. Setting and major issuesThis proceeding stems from two prime facts: (1) the contracting parties in theGulf District stevedoring industry have not complied, as to hiring practices, withthe Board's order inHouston Maritime Association, Inc., etal.,cited above, and(2) the localized but still festering rift between the longshoremen's leadership in atleast one section of that area, at Texas City, Texas.,In substance it is General Counsel's contention, denied in the answers, that theRespondents violated the Act by maintenance of an agreement providing for unlaw-ful hiring hall practices and in carrying out such provisions specifically discriminatedin favor of ILA members and against IBL members during a period in late 1958 atTexas City, when the Respondent, Southern Stevedoring, had occasion to employlongshoremen at that port.The circumstances of the specifically alleged discrimination arose from the resump-tion, in the fall of 1958, of Texas City as a port open for seagoing vessels, more than10 years after the disaster which wrecked that port in April 1947.During the interimdecade the bulk of Iongshore work was limited to coastwise ships.Itwas during that 10-year period also that the parent AFL withdrew its charterfrom the ILA. Among others, and specifically involved here, in 1953 Locals 636 and704 left the ILA and obtained charters under the International Brotherhood of Long-shoremen, AFL-CIO, using the same local numbers.At the material period Charg-ing Party James I. Fagg, Sr., was the head of both Locals 636 and 704, IBL, atTexas City.And existing at the same time were ILA locals of the same number.The critical clash between the ILA and IBL locals at Texas City occurred in Octo-ber 1958, when the Respondent, Southern Stevedoring, received a Government con-tract to load at this port-the first appreciable operation of this nature here since1947.As will be described more fully below, President Harris of that Respondent,after first agreeing to hire IBL and ILA men in equal proportion, finally yielded toILA insistence that under its contract all hiring should be through ILA hiring halls.It is this specific conduct of hiring which General Counsel contends was unlawfullydiscriminatory.Thus, in summary, the two major issues for consideration are the contract and dis-criminatory hiring at Texas City.B. The contractSince President Harris, as a witness, referred to the so-called "Deep Sea" contractas "our contract," which covered his Texas City operations in October 1958, andwhich he said J. E. Williams, a responsible official of the Gulf Coast District, ILA,served "notice on me that I must live up to" at that port, it appears appropriate nowto turn to that document.During the hearings the parties conceded that "in all essentials and substantiveprovisions" the contract in existence in October 1958, is the same as the immediatelypreceding agreement which, in a previously cited case(Houston Maritime Associa-tion, Inc., et al,121 NLRB 389), had been found by,the Board to be unlawful Itbecame effective on October l,'1956, and was dueexpire September 30, 1959.To recite in detail the provisions of this later, contract .would appear to the Trial3The same counsel also appeared for ILA and various locals named as parties to acontract involved. 560DECISIONS OF NATIONAL LABOR RELATIONS BOARDExaminer to be a needless waste of time, space, and effort. Since in essence the factsare the same as found by the same Trial Examiner in the earlier case, and the TrialExaminer is bound by the Board's conclusions, the conclusions here must coincidewith those already issued by the Board.Rule 6, relative to gang foremen (who do the actual selection of longshoremen forhiring), is the same in both the earlier and later contracts.And of this provisionthe Board said:By virtue of Rule No. 6 ... the Respondent Employers have virtually divestedthemselves of their hiring and placement functions and have abdicated such func-tions to the Respondent Union and other Union parties to the contract.provisions of an agreement between an employer and a union whichestablish an exclusive hiring arrangement constitute an inherent and unlawfulencouragement of union membership if they confer unfettered control over thehiring process to the union, but not if they merely confer authority with respectto the hiring process subject to safeguards which the Board deems essential.It is clear that theMountain Pacificsafeguards,4 cited above by the Board, havenot been applied in the execution or maintenance of the agreement here involved.The Trial Examiner accordingly now finds, in the language of the Board in theabove-cited case, that "by entering into and maintaining an agreement containingthe aforementioned Rule No. 6, the Respondent Employers have violated Section8(a)(1), (2), and (3) of the Act," and the Respondent Unions (except Local 991)"have violated Section 8(b)(1)(A) and (2)."The Respondent Employers involved in the unlawful agreement are SouthernStevedoring and Contracting Company and Master Stevedores of Texas and itsmembers, while the Respondent Unions are South Atlantic and Gulf Coast District,and Locals Nos. 307, 636, and 1273, International Longshoremen's Association,IndependentsC. Discrimination in hiring at Texas CityThe preponderance of credible evidence fully sustains General Counsel's conten-tion that the Respondent, Gulf Coast District, and certain of its locals causedthe Respondents, Southern Stevedoring and Master Stevedores, to discriminate, andthat the said Respondents, Southern Stevedoring and Master Stevedores, did dis-criminate against members of Locals 636 and 704, IBL, in the employment of long-shoremen at Texas City on and after October 20, 1958. The conclusion is supportedby the following factors:(a)All named Respondents (except Local 991) were parties to the unlawfulagreement described in the section above which governed the hiring procedure atTexas City according to the testimony of President Harris of Southern Stevedoringand Edward Pearson, secretary-treasurer of Locals 636 and 704, ILA.(b)On October 16 Harris informed James I. Fagg, Sr., who for some time hadserved as walking foreman for him at his Texas City coastwise operations, that hewanted him to occupy the same position in handling the loading a few days laterof the SSRebecca.Harris told him, however, that he would have to order thelongshoremen, checkers, and timekeeper from the ILA, because of "orders" from"Red" Williams, secretary of the Respondent, Gulf Coast District.That he hadreceived such instructions from Williams was confirmed by Harris, as a witness,and Williams was not called to deny the fact. Fagg pointed out that IBL men forsome time had been used at Harris' Texas City operations, and that while he, him-self,was still a member of both ILA and IBL, there would be "complications" ifmen were to be ordered only from the ILA.Harris remained insistent, however,as to the source of longshoremen.(C)Fagg, while holding his ILA membership, was also president of both IBLLocals-636 and 704.He contacted the mayor of Texas City, informed him ofprobable trouble, and this official arranged for a meeting with Harris on October18.Fagg, among others, was present, and urged Harris to "split the work 50-50"between the ILA and IBL, and let the National Labor Relations Board decidewhich organization had jurisdiction over the work.Harris finally agreed to thisarrangement, provided ILA officials would approve.The mayor tried unsuccess-fully to reach "Red" Williams, but did locate Leon Henry, head of Local 636,ILA, at Texas City.The mayor reported back to the meeting that Henry refused4Mountain Pacific Chapter of the Associated General Contractors,Inc., et al.,119NLRB 883.5Documents in evidence and testimony of witnesses establish that each of these Respond-ents was a party to the agreement in question.The Trial Examiner finds no evidence inthe record that Local 991, ILA,was a party to the contract.During the hearing GeneralCounsel admitted thathe did not know whether this local had signed. SOUTHERNSTEVEDORINGAND CONTRACTING COMPANY561to approve the compromise, and on the contrary had said "under no circumstancescould they split the work; they were going to have the whole hog or none." ILAapproval not being received, Harris maintained his position that all hiring would bedone through the ILA. Fagg then informed him that he would set up a picket lineif the work was not split "50-50."(d)When work began on October 20 on the SSRebecca,the longshore workwas not split "50-50," as Harris had said it would be satisfactory if the ILA agreed,and Fagg did set up a picket line. The picket line itself was of short duration, acourt injunction causing it to be disbanded.Pickets carrieda signstating thatthe Southern Stevedoring was "unfair" to IBL Locals 636 and 704, and some 40 to50 IBL members were there, ready for work and hiring.These facts support theconclusion that Fagg and at least that number of IBL members made an appropriateeffort to obtain work that day, in spite of Harris' declaration that hiring would beonly through the ILA.(e)Company records in evidence show that approximately 90 longshoremen andthose in allied work were employed on October 20, and that varying numbers werethereafter employed during the loading of theRebeccaand two other vesselsbetween that date and December 2, 1958.(f) It is undisputed that during this period practically all men hired were ILAmembers.Three individuals: Fisher, Harris, and Dick, who until then had beenIBL members, were finally able to get work only after they had signed a letter ofresignation and turned it over to the ILA.(g) J. H. Hoff,a gangforeman who worked theRebeccaand at least one othership during this period, and who was a witness for the Respondent Unions, ad-mitted candidly that he "picked up" ILA members for "his gang" before he "pickedup" anyone else.Since the record fully establishes the fact that there was not equal distributionof hiring between ILA and IBL members, and that therefore discrimination occurred,it appears unnecessary here to review in detail the testimony of a few specific indi-viduals who appeared at shapeups, were not hired, and so may well have beenspecifically discriminated against. It is found, however, that Harris discriminatorilyrefused to hire James I. Fagg, Sr., by invoking the unlawful agreement, and in com-pliance with the insistence of a Gulf District official.The identity of all other discriminatees and the monetary extent of specificdiscrimination can best be determined, in the opinion of the Trial Examiner, at thecompliance stage of these proceedings.In summary, the Trial Examiner concludes and finds that in the above-describedhiring for vessels loaded by the Respondent Southern Stevedoring at Texas Citythe Respondent Employers 6 unlawfully discriminatedagainstJames I. Fagg, Sr.,7and other IBL members, thereby encouraging membership in ILA, in violation ofSection 8(a)(3) and (1) of the Act, and that such unlawful discrimination wascaused by the Respondent Unions (except Local 991).8 By causing the RespondentEmployers to violate Section 8(a)(3) of the Act the said Respondent Unions vio-lated Section 8(b)(2) and (1)(A) of the Act.All said Respondents therebyrestrained and coerced employees in the exercise of rights guaranteed by the Act.D. Collateral issuesIn the complaint and in his brief General Counsel also urges that in operatingunder the unlawful agreement described herein: (1) Respondent Locals 636 and1273 unlawfully exacted a percentage of their pay from nonmembers for use oftheir referral system and required them to designate the Union as their bargainingagent, and (2) Respondent Local 1273 operated an illegal seniority system, and thatthereby the Respondent Employers have violated Section 8(a)(1), (2), and (3)6 Although the Respondent Master Stevedores did not actually engage in the hiring oflongshoremen, it is a party to the illegal contract invoked by its member, SouthernStevedonng, and served that member as an agent in preparing and distributing paychecksto the ILA members discriminatorily hired.7While it is clear that James I Fagg, Sr., was originally to be hired in a supervisorycapacity, the motive governing the failure to employ him was of a plainly discriminatorynature, and its effect, by limiting the hiring to the ILA hiring hall, necessarily affectedprospective applicants for employment, and resulted in discrimination against him andsuch applicants.9 As noted in a preceding footnote, the record lacks evidence that Local 991 was a partyto the unlawful contract. It also is barren of evidence that any responsible official ofLocals 991 or 307 participated in the hiring at Texas City.634449-62-vol. 135-37 562DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the Act, and that Respondent Unions Locals 636 and 1273 have violated Sec-tion 8(b)(1)(A) and (2).Uncontradicted evidence supports both contentions.As to (1), since the samepractice involved here was described in detail inHouston Maritime,cited above,was there found unlawful by the Board, and because the governing agreement in thiscase is a mere extension, in effect, of the agreement found illegal in the same citedcase, it appears unnecessary to go into details of the practice in this report.TheTrial Examiner finds competent evidence in the record, however, which involvesonly Locals 1273 and 636 in the illegal practice, and the remedy in this respect willbe limited to them.As to point (2), the seniority system more recently evolved by Local 1273, inan apparent effort to give lip service to the Board'sMountain Pacificsafeguards,contains at least two features causing the system to fall short of such compliance.In the first place the system is administered solely by the Respondent Local.Andthe Class A members are readily identifiable as union members only.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in section III, above, occurring inconnection with the operations of the Respondent Employers described in section I,above, have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that certain of the Respondents have engaged in unfair laborpractices, the Trial Examiner will recommend that theyceaseand desist therefromand take affirmative action necessary to effectuate the policies of the Act.Itwill be recommended that the Respondents (excluding Local 991) shall jointlyand severally make whole James I. Fagg, Sr., and other members of Locals 636and 794, IBL, to the extent of 50 percent of all hirings for the Respondent SouthernStevedoring at Texas City, Texas, since October 20, 1958, for any loss of paysuffered because of the discrimination against them, by payment to each of themof a sum of money equal to that which he would have earned absent the discrimina-tion against him from October 20, 1958, until such date as the Respondents haveposted appropriate notices and publicly announced that the discriminatory hiringpolicy has been abolished and that a nondiscriminatory policyis ineffect.Theidentity of the individuals discriminatedagainstand the amounts of backpay dueshall be determined at the compliance stage of these proceedings.Backpay shallbe computed in accordance with the Board's usual remedial policies:F. W. WoolworthCompany,90 NLRB 289;Crossett Lumber Co.,8 NLRB 440.Itwill also be recommended, in accordance with the Board's order inHoustonMaritime,.previously cited, that the Respondent Employers withdraw recognitionfrom the Respondent Unions and that the Respondents cease giving effect to theagreement described herein, or to any modification, extension, supplement, or renewalthereof, unless and until the Respondent Unions shall have established exclusivemajority representative status pursuant to a Board-conducted election among theRespondent Employers' employees; 9 and it will also be recommended that theRespondents jointly and severally reimburse employees who have been unlawfullyrequired to pay a percentage of their wages to the Respondent Locals 1273 and 636,ILA, liability therefor to begin 6 months prior to the date of the filings andservice of the initial charge against each Respondent, and to extend to all suchmoneys thereafter collected.The Respondents shall have the right to offset againstany such sum which they are required to pay to any union member as reimbursementany moneys which have been returned to such union member out of the fundsderived from such unlawful exaction.Upon the basis of the foregoing findings of fact, and upon the entire recordin the case, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.The Respondent Unions are labor organizations within the meaning of Section2(5) of the Act.9Nothing in these recommendations, however, shall be construed as requiring the Re-spondent Employers to abandon or vary those wage, hour, seniority, or other lawful sub-stantive features of the relationship between the Respondent Employers and theiremployees which may have been established pursuant to such agreement. SOUTHERN STEVEDORING'AND CONTRACTING COMPANY5632.By discriminatingin regard to thehire and tenure of employment and theterms and conditions of employmentof James I. Fagg, Sr., and others,the RespondentEmployers have engagedin and are engaging in unfairlaborpracticeswithin themeaning of Section 8(a) (3) of the Act.3.By contributingsupport and assistance to the Respondent Unions the Re-spondentEmployershave engaged in and are engaging in unfairlaborpracticeswithinthe-meaning of Section8(a) (2) of the Act.4.By interfering with,restraining,and coercing employees in the exercise of rightsguaranteed in Section7 of the Act, theRespondentEmployershave engaged in andare engaging in unfairlaborpracticeswithin themeaning of Section8(a)(1) ofthe Act.5.By causing and attempting to cause the Respondent Employers to discriminateagainst employeeswithinthe meaning of Section 8(a) (3) ofthe Act,the RespondentUnions (except Local 991) have engagedin and are engaging in unfair laborpracticeswithin themeaning of Section8(b) (2) of the Act.6.By restraining and coercing employees in the exerciseof rightsguaranteedin Section7 of the Act, theRespondentUnions (except Local991) have engagedin and are engaging in unfair labor practiceswithin themeaning of Section8(b)(1) (A) of the Act.7.Theunfairlaborpractices found herein are unfair labor practices affectingcommercewithin themeaning ofSection 2(6) and (7) of the Act.8.Local 991, ILA, hasnot engaged in unfairlaborpractices within the meaningof the Act.[Recommendations omitted from publication.]SUPPLEMENTAL INTERMEDIATE REPORTOn February 26, 1960,the duly designatedTrialExaminer issued his IntermediateReport in the above-entitledmatter.On June 30, 1960,the Board issued its orderremanding the proceeding to theTrialExaminer:for the preparation and issuance of a Supplemental Intermediate Reportsettingforth additionalfindings of factswith respectto the acts of discrimina-tionset forthin the complaint and litigated at the hearing, and the respectsin which provisionsof thecontract involved in the proceeding violatedthe Act;and on the basis of the aforesaidto set forthappropriate supplemental Con-clusionsof Law, Remedyand Recommendations.Copies ofsuch SupplementalIntermediateReportshall be served upon all parties,after whichthe provisionsof Sections102.46 and 102.14 ofthe Board'sRules and Regulationsshall beapplicable.Pursuantto said order,and upon the entire record in the case before him, theTrial Examiner makes the following additional findings and conclusions.A. The contract involvedThe "Deep Sea" contract,effective October 1, 1956,and terminating September 30,1959, placed in issue by the complaint, and found by the Trial Examiner to havebeen unlawful,contains the following provision,included in the "General RulesGoverning Work":Rule No. 6-Eligible Gang ForemenThe Master Stevedores Association of Texas shall have the right to namemen as gang foremen.The Localsto submit a list of gang foremen who arequalified,.in the opinion of the local, to the Master Stevedores Association ofTexas, from which list the Master Stevedores Association of Texas to namegang foremen.The Locals to submit,within fifteen(15) days from the dateof this contract,lists containing not less than three(3) times the number ofmen required for gang foremen.The Master Stevedores Association of Texas shall have the right to deletenames from the lists submitted by the Locals, and substitute other men fromlistssubmitted by the Locals.After the Master Stevedores Association ofTexas have made deletions from the original lists as submitted,the Locals willhave the right to call a meeting with the Stevedores to discuss the reasonfor the individual deletions, never-the-less the right of deletion remains with 564DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Stevedores. If the Locals fail to carry out the procedure as outlined above,to furnish the lists within fifteen (15) days, then the Stevedores shall have theright themselvesto nameas gang foremen any man from the gang. Thisright of selection by the Stevedoresshall continueuntil such time as therequirednumber of eligible foremen are approved.There shall be onlyone gangforeman to each working ship.Gang foremanto have supervision of placementof all men inthegangsubject to supervisionand approval of the walking foreman.Gang foremen to receive ten (100) cents per hour over and above the othermen in the gang.The above-quoted rule, appearing in the contract presentlyin issue,ispreciselythe same as that which appeared in the immediately preceding contract between thesame parties and which the Board found was unlawful inHouston Maritime Associa-tion,Inc., et al.,121 NLRB 389, a case heard by the same Trial Examiner. In theoriginal Intermediate Report in the instant case the Trial Examiner referred to thefact that the unlawful rule appeared in the succeeding contract, and adopted theBoard's ultimate conclusions concerning it.Pursuant to the Board's order, the Trial Examiner now adds the following find-ings concerning this rule 6.Being governed by the Board's findings and conclusionsin the above-citedHouston Maritimedecision, the Trial Examiner hereby adoptsthe following language quoted from that decision.As clearly set forth therein, this rule obligates the Respondent Employers toselect gang foremen from lists submitted by the union parties to the con-tract,.but does not in any manner limit such Union's discretion to deter-minewhose names shall be included on the lists.Although under the rule theEmployers may delete names from such lists, they may make substitutions onlyfrom other similar lists.By virtue of this rule, therefore, the RespondentEmployers have clearly delegated to the union parties to the contract, .. .complete unilateral control over the selection of individuals who may be con-sidered by the Respondent Employers for the positions of gang foremen, andtherefore, in effect, the right to name the gang foremen.Moreover, as theemployment of stevedoring gangs, including gang foremen, is intermittent (gangsbeing hired only for the duration of a particular loading or unloading job), theability of gang foremen to secure new employment after a job is finished neces-sarily depends under the contract on the continued inclusion of their names onthe lists provided for in Rule No. 6. Because of the unfettered right in theunions to determine the composition of the hiring lists and the power inherenttherein to discipline gang foremen by excluding their names from future lists,the contract gives to the Unions not only the power to name the gang foremen,but also as an inevitable consequence the power to control their actions.Rule No. 6, in addition to the foregoing, also gives to gang foremen super-vision of the placement of all men inthe gang,subject to the supervision andapproval of the walking foreman.As a consequence gang foremen who, .. .are clearly supervisors within themeaningof the Act, have under contracteffective initial authority and responsibility with respect to the hiring and place-ment of the Respondent Employers' employees.With respect to such hiring andplacement, gang foremen are not, however, solely the agents of the RespondentEmployers but are, as found -above, subject to the control of the union partiesto the contract, thus vesting in such Unions, through their power to control theactionsof these gang foremen, the power to control the hiring and placement ofthe Respondent Employers' employees. By virtue of Rule No. 6, therefore, theRespondent Employers have virtually divested themselves of their hiring andplacement functions and have abdicated such functions to the . . . union partiesto the contract.provisions of an agreement between an employer and a union whichestablish an exclusive hiring arrangement constitute an inherent and unlawfulencouragement of union membership if they confer unfettered control overthe hiring process to the union, but not if they merely confer authority with re-spect to the hiring process subject to safeguards which the Board deems essential.These safeguards,.shall consist of explicit provision in the agreement that:(1) Selection of applicants for referral to jobs shall be on a nondiscriminatorybasis and shall not be based on, or in any way affected by, union membership,bylaws, rules, regulations, constitutional provisions, or any other aspect or obli- SOUTHERN STEVEDORING AND CONTRACTING COMPANY565gation of union membership, policies, or requirements; (2) the employerretainsthe right to reject any job applicant referred by the union; and (3) the partiesto the agreement post in places where notices to employees and applicants foremployment are customarily posted, all provisions relating to the functioningof the hiring arrangement, including the safeguards . . . essential to the legalityof an exclusive hiring arrangement.In the 1956-59 contract, involved herein, as in the preceding contract, theMoun-tainPacificsafeguards do not appear.That an "exclusive hiring arrangement" was established by the same 1956-59contract is shown by the following provision:Hiring HallsThe First Parties (Master Stevedores Association and the Hous-ton and Galveston Maritime Associations) will employ to perform all longshorework as defined in Rule 1 of this Agreement the labor necessary thereforethrough hiring halls operated and administered by the local unions hereinbeforedesignated.The term "hiring halls," as used herein, shall include all employ-ment places.******It shall likewise be the duty and responsibility of the office of the presidentof the South Atlantic and Gulf Coast District of the I.L.A. to see that theproper system of coordination is maintained in order that available gangs willbe provided from other locals when they cannot be supplied from the localordered.Accordingly, the Trial Examiner concludes and finds that rule 6 contravenes theAct.The Trial Examiner hereby affirms the ultimate conclusions concerning theunlawful nature of the 1956-59 contract, the Respondents involved, and the respec-tive_sections of the Act thus violated, which are contained in the original IntermediateReport'in this case.B.DiscriminationIn his original Intermediate Report the Trial Examiner found that unlawful dis-crimination in hirings at Texas City, as alleged in the complaint, had occurred; thebasis for that conclusion being fully set forth and in substance being that, contrary tothe employer's equitable agreement to hire in equal numbers through the two contend-ing hiring halls, actual hiring was done through but one, under unlawful pressure.Since the complaint alleged only a few individuals as being specifically discriminatedagainst, but contended that such discrimination was "not limited" to them, the TrialExaminer found discrimination to have been visited against one individual only andrecommended that the identity of all ther discriminatees be determined at complianceproceedings.Pursuant to the Board's order, the Trial Examiner makes the following findingsconcerning the individuals, other than James I. Fagg, Sr., who are specifically namedin the complaint.James 1. Fagg, Jr.:This individual, son of the head of the IBL locals, appearedon three occasions, on and after October 20, 1958, at "shapeups" for the SSRebecca,SSSergeant Morris E. Crain,and SSPrivateMcGraw.He was a member of theIBL locals.He was not hired on any occasion. The Trial Examiner finds thatFagg, Jr., was discriminatorily refused hire to encourage membership in the Re-spondent Unions, and because he was a member of IBL locals.S.H. Gaddy:As to this individual, a carpenter, the Trial Examiner finds insuffi-cient evidence in the record to establish actual discrimination against him.Hisown testimony establishes that he received work on October 24, when sent to theSSRebeccaby the, Carpenters' business agent.At the hearing General Counsel con-tended that "at the time he got hired he (Leon Henry, head of the Texas City ILAlocal) didn't know he was in the IBL." Nor is there any evidence that his member-ship in the IBL ever became known to Henry, or anyone else. And while he testifiedthat he went to seek work later and did not obtain it, nothing in such testimonywarrants an inference of unlawful discrimination.John E. Musick:As to this individual, on the basis of the present record, the TrialExaminer believes the evidence will not sustain a finding that he was discriminatorilyrefused hire.According to his own testimony, he made no attempt to get work atTexas City on October 20 or any other date thereafter.David L. Sandlin:This individual, an IBL member, was present at the shapeupon the morning of October 20 seeking work on the SSRebecca.He obtained no 566DECISIONS. OF NATIONAL LABOR RELATIONS BOARDwork, and later the same morning joined the picket line put up by the IBL.Onseveral subsequent dates he likewise reported for work but was not hired.Finally,inNovember, he was given 3 days' work by an ILA gang foreman with whom hehad been friendly for some years, but only after the foreman told him that he"would have to pick up the members of the ILA first." 1 The Trial Examiner con-cludes and finds that Sandlin was discriminatorily refused hire on October 20 andat various times thereafter.Louis Sandejas:This IBL member reported for the shapeup on October 20.Hewas not hired, and later that day joined the IBL picket line.According to his testi-mony he did not thereafter seek work at Texas City. The Trial Examiner concludesand finds that Sandejas was discriminatorily refused hire on October 20 and there-after, during the loading period of the SSRebecca.(Other evidence indicates thatcustomarily a longshoreman who is once hired for a gang remains in that gang untilwork on that ship is completed.)Robert Morales:This IBL member also reported for the shapeup on October 20.He was not hired. The Trial Examiner concludes and finds that he was discrim-inatorily refused hire on that date and thereafter, during the loading period of theSSRebecca.W. A. Chuoke, Carl F. Murphy, H. Fischer, Joe Abschneider, Charles R. Harris,T. B. Amasom, Don D. Dick, Vincent Medina, G. C. Rico, Ralph Vargas, Joe Men-doza, L. H. Sutton, and Claude E. Cole:Although these individuals are named inthe complaint as having been unlawfully refused hire on October 20 and thereafter,none was called as a witness.There is no competent evidence in the record thatany of them actually appeared at any shapeup, seeking work. Since the Trial Ex-aminer construes the Board order, referred to above, as a direction to confine hisfindings as to alleged discrimination to matters actually "litigated at the hearing,"the Trial Examiner must find that the evidence is insufficient to sustain allegationsof discrimination against the individuals named above in this paragraph.In the original Intermediate Report the Trial Examiner concluded and found onthe basis of the employer's capitulation to the demand of ILA that all hirings bethrough ILA instead of on a 50-50 basis as proposed by IBL and at first agreed to byhim, that actual discrimination had been visited upon James I. Fagg, Sr., "andother IBL members," leaving the identity of "other IBL members" for determina-tion at compliance proceedings.Specific findings and conclusions now being called for, as the Trial Examinerconstrues the Board order, within the limitations of the record thus far made theTrial Examiner now concludes and finds that in the hiring for vessels loaded bythe Respondent Southern Stevedoring at Texas City the Respondent Employers un-lawfully discriminated against James I. Fagg, Sr., James I. Fagg, Jr., David L.Sandlin, Louis Sandejas, and Robert Morales, thereby encouraging membership inILA and discouraging membership in IBL, in violation of Section 8(a)(3) and (1)of the Act. It is also concluded and found that by virtue of being parties to the un-lawful contract invoked to cause such discrimination, the Respondent Unions (exceptLocal 991, as to which there is no evidence that it was a party to the contract)caused the Respondent Employers to violate Section 8(a)(3) and thereby them-selves violated Section 8(b) (2) and (1) (A) of the Act.RECOMMENDATIONSOn the basis of the above findings of fact and conclusions of law, the Trial Ex-aminer recommends that the relevant conclusions and recommendations in theoriginal Intermediate Report be modified to conform herewith, specifically withreference to theissueof discriminatory hiring. It is further recommended that pro-visions of "The Remedy" be modified to require only that the employees named inthe paragraph immediately above be made whole for any loss of pay they may havesuffered by reason of the unlawful discrimination against them by payment to eachof them of a sum of money he normally would have earned from the date of his'This gang foreman, Arnaud, as a witness, denied making this statement to Sandlin.In view of the surrounding circumstances of the hiring and the admission of anotherforeman, Hoff, that preference in hiring was given to ILA members, both points beingdescribed in the original Intermediate Report, the Trial Examiner does not credit Arnaud'sdenial. HOTEL, MOTEL & CLUB EMPLOYEES UNION, LOCAL 568567'appearance at a shapeupto the date of the conclusion of the loading of the respectiveship?-Finally, it is recommended that the complaint be dismissed as to all other indi-viduals alleged therein to have been discriminatorily refused hire.2 In determining the amount of backpay due, of course,as previously recommended theBoard's policy as set out inF.W. Woolworth Company,90 NLRB 289, and CrossettLumber Co.,8NLRB 440, should be observed-Hotel,Motel & Club Employees'Union,Local 568, AFL-CIOandLeonard Shaffer Company,Inc., and Arthur A. KoberCompany, Inc.Case No.4-CC-163.January 25, 1962DECISION AND ORDEROn August 22, 1961, Trial Examiner Albert P. Wheatley issued hisIntermediate Report in the above-entitled proceeding finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the Intermediate Re-port attached hereto.Thereafter, the Respondent and General Coun-sel filed exceptions to the Intermediate Report, and supporting briefs.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this proceeding to a three-member panel [Members Leedom, Fanning, and Brown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Intermedi-ate Report, the exceptions and briefs, and the entire record in the case,and hereby adopts the findings,' conclusions, and recommendations ofthe Trial Examiner with the following additions and modifications 2We also agree with the General Counsel that an order directing theRespondent to cease and desist from engaging in such unfair laborIIn adoptingtheTrialExaminer's findings that the RespondentviolatedSection8(b) (4) (i)and (ii) (B) of the Act,Members Fanning and Brown,for the reasonsset forthinInternational Brotherhood of Blectracal Workers, Local Union 861,at at(PlaucheElectric,Inc.),135 NLRB 250, do not rely onWashingtonCocaCola Bottling Works,Inc,107 NLRB299, 303, enfd 220 F 2d 380,as precedentfor the findingsherein.Member Leedomwould adhereto the principles ofWashingtonCocaCola,andrelies onsuch case as additional precedent for findinga violationof Section 8(b) (4) (1) and(ii) (B) of the Act.2Although the TrialExaminer found thatby its picketingthe Respondent engaged inunfair labor practiceswithin themeaning of 8(b) (4) (1) and(ii) (B) of the Act, he didnot specifically find that bysuch conductthe Respondent restrained and coerced thesecondaryperson forunlawfulobjectives in violationof Section 8(b) (4) (ii) (B).Webelieve, as contended by the General Counsel, that such specificfinding iswarranted, and,accordingly,find that, in its aforesaid picketingthe Respondent restrainedand coercedthe named secondary persons In violation of Section8(b) (4) (ii) (B) of the ActSheetMetal WorkersInternational Association, Local UnionNo299,AFL-CIO, atat. (S. M.Eisner(deceased),at at.,d/b/a S M Eisner and Sons),131 NLRB 1196.135 NLRB No. 53.